DETAILED ACTION
Claims 1-20 are pending in the present application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 19 November 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 8 and 15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to selecting a machine learning framework and formatting data without significantly more. The claim(s) recite(s) converting the data to a first format to the second format. This judicial exception is not integrated into a practical application because the claim does not incorporate any hardware elements in which to convert the data. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the process of data conversion for platform compatibility is conventional as noted by the prior art cited.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	
Regarding claim 1, the following limitation is vague and/or not clear: “generating links” [see claim 1, line 10]. The disclosure describes generating symbolic links and hard links; it is unclear as to what type of links are generated. Note support for this feature can be found at pages 7-8, paragraph 0032.
	The limitations of claims 8 and 15 parallel claim 1; therefore they are rejected under the same rationale. Claims 2-7, 9-14 and 16-20 are rejected based on dependency.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  Regarding claim 1, the omitted structural cooperative relationships are: “The directory structure that are required for the framework are automatically created and symbolic links or hard links to the source data from the search results are created in the directories.” Note support for this feature can be found at pages 7-8, paragraph 0032. 
The limitations of independent claims 8 and 15 parallel independent claim 1; therefore they are rejected under the same rationale. Claims 2-7, 9-14 and 16-20 are rejected based on dependency.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1, 8 and 15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chan US Patent 10,789,509 B2.

Regarding claim 1, Chan teaches the following:
A method, [note: Figure 2 Machine Learning Framework System] comprising: 
generating a dataset formatted in a first format, wherein the dataset formatted in the first format includes at least a plurality of data elements that comprise data [note: Figure 3 (304) obtaining one or more datasets, (308) selecting a particular machine learning framework object from a plurality of machine learning objects ]; 
selecting a machine learning framework, wherein the machine learning framework operates on datasets formatted in a second format that is different from the first format [note: Figure 3 (308); column 5 lines 34-58 “framework system 102 may select prebuilt objects … based on original data… determining format …”, provides data validation; column 6 lines 32-50 selects a model ]; and 
converting the dataset from the first format to the second format and generating links from the converted dataset formatted in the second format to the plurality of data elements of the dataset formatted in the first format to avoid creating additional copies of the plurality of data elements [note: column 6 lines 51-65 data schema and mappings for formatting different data types (i.e. links); column 7 line 63 through column 8 line 11 transformation of data from one platform to another, based on rules and selecting available model  ].

The limitations of independent claims 8 and 15 parallel independent claim 1; therefore, they are rejected under the same rationale.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 2-7, 9-14, and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Chan US Patent 10,789,509 B2 in view of Herodotou et al. Claim Automating Distributed Tiered Storage Management in Cluster Computing.

Claim 2: The method of claim 1, the  method further comprising: in response to identifying files or objects associated with a selected dataset based on system or custom metadata, copying the selected dataset from a capacity storage tier to a performance storage tier and while performing the copying to the performance storage tier ensuring that the files or the objects are copies in the second format required for the machine learning framework [Note: Herodotou et al., Abstract, managing the multiple storage tiers and data residing on them to optimize workloads, moving data across available storage tiers in a distributed storage system; page 44 automated tiered storage and adaptive machine learning policy  ]. Although Chan teach the invention as cited he does not explicitly teach copying the datasets between storage tiers; however Herodotou et al. teach defining policy for movement of data between storage tiers. It would have been obvious to one of ordinary skill at the time of the effective filing date to have combined the cited references since they are both directed toward optimized management of data and means for moving data based on machine learning frameworks would provide optimized storage of objects based on various desired conditions such as capacity or performance. 

Claim 3: The  method of claim 2, wherein the capacity storage tier has a greater storage capacity but a lower speed of performance for input/output (I/O) operations in comparison to the performance storage tier [Note: Herodotou et al. page 48-49 means for defining policy based on capacity thresholds for tiers ].
Claim 4: The method of claim 3, wherein on completion of a workflow in the machine learning framework, new results are written to the capacity storage tier [Note: Herodotou et al.  page 44, section 2.1 rule based storage placement (i.e. customization means)  ].
Claim 5: The method of claim 2, wherein the converting is performed in response to receiving a notification from a storage device that new data exists [Note: Herodotou et al., page 47 replication manager monitors data movement ].
Claim 6: The method of claim 2, the copying of the selected dataset from the capacity storage tier to the performance storage tier is performed, in response to receiving a notification from a storage device that new data exists [Note:  Herodotou et al. page 47 replication manager monitors data movement ].
Claim 7: The  method of claim 2, wherein workflow for training in the machine learning framework is invoked while pre-fetching the selected dataset from the capacity storage tier to the performance storage tier [Note:  Herodotou et al. page 47-48 training data  ].

The limitations of claims 9-13 and 16-20 parallel the scope of claims 2-7 above; therefore they are rejected under the same rationale.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Note attached form PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRETA ROBINSON whose telephone number is (571)272-4118. The examiner can normally be reached Mon.-Fri. 9:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 571-272-4046. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GRETA L ROBINSON/Primary Examiner, Art Unit 2169